                        Case 18-12773-BLS        Doc 5-1     Filed 12/13/18       Page 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

INTERTOUCH TOPCO LLC,                                        Case No. 18-12773 (BLS)

                               Debtor.                       Re: Docket No. ____


                        ORDER GRANTING GATE WORLDWIDE HOLDINGS LLC
                         RELIEF FROM THE AUTOMATIC STAY PURSUANT TO
                         SECTIONS 362(d) AND (f) OF THE BANKRUPTCY CODE
                                                                       1
             Upon consideration of the motion (the “Motion”)               of Gate Worldwide Holdings LLC

seeking entry of an order pursuant to sections 105, 362(d) and (f) of title 11 of the United States

Code, 11 U.S.C. § 101-1532 (the “Bankruptcy Code”) granting relief from the stay with respect to

its collateral securing the membership interest in interTouch Holdings LLC (“interTouch”), as set

forth more fully in the Motion, and all pleadings and evidence related thereto; and the Court

having jurisdiction over the Motion pursuant to sections 157 and 1334 of title 28 of the United

States Code; and due and proper notice of the Motion having been provided; and it appearing that

no other or further notice need be provided; and the Court having determined that the relief sought

in the Motion is in the best interest of the Topco’s estate, its creditor(s), and all parties-in-interest;

and the Court having determined that the legal and factual bases set forth in the Motion and at the

hearing establish just cause for the relief granted herein, and after due deliberation and sufficient

cause appearing therefor; it is hereby

             ORDERED that the Motion is GRANTED in its entirety; and it is further

             ORDERED that Gate Worldwide Holdings LLC is granted relief from the automatic stay

to exercise its state-law rights and remedies against its collateral, including without limitation, the


1
             Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
             Motion.


27527793.2 12/13/2018
                        Case 18-12773-BLS   Doc 5-1    Filed 12/13/18      Page 2 of 2



right to purchase and acquire interTouch Topco LLC’s 100% interest and ownership in

interTouch Holdings LLC, and to continue and complete the sale confirmation process in the

Supreme Court for the State of New York, and to permit the Supreme Court for the State of New

York to enter all necessary orders with the respect to the collateral; and it is further

             ORDERED that the fourteen-day stay under Bankruptcy Rule 4001(a)(3) is waived; and it

is further

             ORDERED that notwithstanding any possible application of Bankruptcy Rules 6006(d),

7062, 9014 or otherwise, the terms and conditions of this Order shall be effective immediately and

enforceable upon its entry; and it is further

             ORDERED that this Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Order.

Dated: ______________, 2018
       Wilmington, Delaware

                                                __________________________________
                                                The Honorable Brendan L. Shannon
                                                United States Bankruptcy Judge




                                                   2
27527793.2 12/13/2018
